DONALD J. TRUMP

President of the United States of America

To ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:
BE IT KNOWN, THAT THIS DAY THE PRESIDENT HAS GRANTED UNTO

RICHARD G. RENZI

A FULL AND UNCONDITIONAL PARDON

FOR HIS CONVICTION in the United States District Court for the District of Arizona on a
second superseding indictment (Docket No. 4:08-cr-00212-DCB-BPV) charging violations of
Sections 371, 1956(h), 1956(a)(1)(B)(i), 1957, 1951(a), 1033(a)(1), 1033(b)(1), and 1962(c),
Title 18, and Sections 1343 and 1346, Title 8, United States Code, for which he was sentenced
on October 28, 2013, to 36 months’ imprisonment, three years’ supervised release, a $25,000
fine, and a $1,700 special assessment.

THE PRESIDENT HAS DESIGNATED, directed and empowered the Acting Pardon
Attorney, as his representative to execute this grant of executive clemency.

In accordance with these instructions and authority, I
have caused the seal of the Department of Justice to
be affixed hereto and affirm that this action is the act
of the President being performed at his direction.

Done at the City of Washington, District of
Columbia, on January 19, 2021.

BY DIRECTION OF THE PRESIDENT

Qe

Acting Pardon Attorney

 
Executive Grant of Clemency

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

I HEREBY GRANT full and unconditional pardons to the following named persons

for those offenses against the United States individually enumerated and set before me for

my consideration:

ALEX ADJMI
MAHMOUD REZA BANKI
STEPHEN BANNON
FAUSTINO BERNADETT
CARL ANDREW BoOGGs III, AKA DREW BOGGS
TODD ANTHONY BOULANGER
ELLIOTT BROIDY
TOMMASO BUTI
DAVID LAMAR CLANTON
JEFFREY ALAN CONWAY
WESLEY SCOTT HARKONEN, JR., AKA W. SCOTT HARKONEN
WILLIAM “ED” HENRY
ABEL HOLTZ
DOUGLAS JEMAL
JAMES E. JOHNSON, JR.
KENNETH KURSON, AKA JAYDEN WAGNER AND EDDIE TRAIN
ANTHONY SCOTT LEVANDOWSKI
MICHAEL A. LIBERTY
GLEN S. Moss
HILLEL NAHMAD
BENEDICT GUTHRIE OLBERDING
DESIREE PEREZ, FKA DESIREE REYNOSO

JOHNNY D. PHILLIPS
RICHARD G. RENZI
GREGORY LOUIS REYES
AVIEM SELLA
CASEY URLACHER

ROBERT ZANGRILLO

I HEREBY DESIGNATE, direct, and empower the Acting Pardon Attorney,
as my representative, to sign each grant of clemency to the persons named herein.

The Acting Pardon Attorney shall declare that her action is the act of the President,
being performed at my direction.

IN TESTIMONY WHEREOF, | have hereunto signed my name and

caused the seal of the Department of Justice to be affixed.

Done at the City of Washington in the
District of Columbia this Nineteenth

day of January in the year of our Lord
Typ thousand and Twiinty-one and of the
In@@pendence of the HRited States the

   
      

   

=
=
™
~
\

%

\

 

DONALD J. TRUMP
President
